Case 2:20-cv-00180-JLB-MRM Document 26-3 Filed 05/18/20 Page 1 of 5 PageID 245




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

  LINDA FAIRSTEIN,                                    )
                                                      )
                  Plaintiff,                          )
                                                      )   Case No. 20-cv-00180
          v.                                          )
                                                      )
  NETFLIX, INC., AVA DUVERNAY, and                    )
  ATTICA LOCKE,                                       )
                                                      )
                  Defendants.                         )
                                                      )


                       DECLARATION OF JACQUELINE A. GIANNINI

         1.      I am an attorney at Dentons US LLP, counsel to Defendants in this action. I

 submit this declaration in support of Defendants Ava DuVernay and Attica Locke’s Motion to

 Dismiss for Lack of Personal Jurisdiction, or in the Alternative, Joint Motion with Netflix, Inc. to

 Dismiss for Improper Venue or to Transfer Venue. I am familiar with the facts herein and make

 this declaration from my review of the publicly available sources cites herein.

 Ms. Fairstein’s Contacts

         2.      Attached as Exhibit 1 is a true and correct copy of Plaintiff’s Declaration of

 Domicile dated September 27, 2019, and filed October 24, 2019.

         3.      Attached as Exhibit 2 is a true and correct copy of the Warranty Deed for

 Plaintiff’s Fairstein’s property in Florida dated January 7, 2020.

         4.      Attached as Exhibit 3 is a true and correct copy of the real estate listing for

 Plaintiff’s New York property.

         5.      Attached as Exhibit 4 is a true and correct copy of the current New York Bar

 Registration for Plaintiff.
Case 2:20-cv-00180-JLB-MRM Document 26-3 Filed 05/18/20 Page 2 of 5 PageID 246




        6.      Attached as Exhibit 5 is a true and correct copy of the New York Department of

 State registration for Fairstein Enterprises LLC showing a New York address for Linda Fairstein.

        7.      Attached as Exhibit 6 is a true and correct copy of the New York Department of

 State registration for Bobbie & Bones Ltd. showing a New York address for Linda Fairstein.

 Key Individuals Identified in the Complaint

        8.      Upon information and belief, former Manhattan District Attorney Robert

 Morgenthau is deceased. See Feliz Kessler, Robert Morgenthau, Longtime Manhattan

 Prosecutor, Dies at 99, Bloomberg (July 22, 2019) (available at

 https://www.bloomberg.com/news/articles/2019-07-22/manhattan-s-longtime-prosecutor-

 morgenthau-dies-at-99-nyt-says).

        9.      Upon information and belief, Elizabeth Lederer is still an Assistant District

 Attorney in Manhattan, New York. See D.A. Vance Announces Trial Conviction of Roslyn

 Pilmar and Evan Wald for 1996 Murder of Howard Pilmar, New York County District Attorney

 (Mar. 8, 2019) (available at https://www.manhattanda.org/d-a-vance-announces-trial-conviction-

 of-roslyn-pilmar-and-evan-wald-for-1996-murder-of-howard-pilmar/) (referencing ADA

 Lederer’s work on the case).

        10.     Upon information and belief, former Assistant District Attorney Arthur “Tim”

 Clements practices at the law firm of Nicola, Gudbranson & Cooper, LLC in Cleveland, Ohio

 (available at https://www.nicola.com/attorneys/attorney-profiles/arthur-tim-clements-iii/).

        11.     Upon information and belief, former Assistant District Attorney John Fried

 practices at the law firm of Flaster Greenberg in Manhattan (available at

 https://www.flastergreenberg.com/people-John_Fried.html).




                                                 2
Case 2:20-cv-00180-JLB-MRM Document 26-3 Filed 05/18/20 Page 3 of 5 PageID 247




        12.     Upon information and belief, former Assistant District Attorney Nancy Ryan

 serves on the board of Prisoners’ Legal Services of New York (available at

 https://www.plsny.org/nancy-e.-ryan.html).

        13.     Upon information and belief, Peter Casolaro is still an Assistant District Attorney

 in Manhattan, New York. See D.A. Vance: Thomas Gilbert, Jr. Sentenced to 30 years-to-Life in

 Prison for Fatally Shooting His Father, New York County District Attorney (Sept. 27, 2019)

 (available at https://www.manhattanda.org/d-a-vance-thomas-gilbert-jr-sentenced-to-30-years-to-

 life-in-prison-for-fatally-shooting-his-father/) (referencing ADA Casolaro’s work on the case).

        14.     Upon information and belief, Detective Michael Sheehan is deceased. See Tina

 Moore and Stephanie Pagones, Former NYPD detective and TV newsman Mike Sheehan loses

 battle to cancer at 71, New York Post (June 8, 2019) (available at

 https://nypost.com/2019/06/08/former-nypd-detective-and-tv-newsman-mike-sheehan-loses-

 battle-to-cancer-at-71/).

        15.     Upon information and belief, Detective Robert Honeyman still works for the New

 York Police Department. See NYPD Promotions for Sergeants, Detectives, The Chief (Nov. 9,

 2018) (available https://thechiefleader.com/news/news_of_the_week/nypd-promotions-for-

 sergeants-detectives/article_c179ce86-e1da-11e8-a7b4-e3e4d592c889.html) (referencing

 promotion of Det. Honeyman).

        16.     According to a TransUnion Report, NYPD Detective Robert Nugent lives in New

 York. (See https://www.tlo.com/).

        17.     According to a TransUnion Report, former NYPD Officer Eric Reynolds lives in

 New York. (See https://www.tlo.com/).




                                                 3
Case 2:20-cv-00180-JLB-MRM Document 26-3 Filed 05/18/20 Page 4 of 5 PageID 248




        18.    According to a TransUnion Report, former NYPD Detective Glen Whelpley lives

 in New York. (See https://www.tlo.com/).

        19.    The current whereabouts of Detective John Farrell are unknown.

        20.    Attached as Exhibit 7 is a true and correct copy of the New York Department of

 State registration for Penguin Random House LLC showing an address at 1745 Broadway, New

 York, NY 10019.

        21.    Attached as Exhibit 8 is a true and correct copy of the New York Department of

 State registration for International Creative Management Partners LLC showing an address at

 10250 Constellation Boulevard, Los Angeles, CA 90067.

        22.    Attached as Exhibit 9, is a true and correct copy of the New York Charities

 Database entry for Vassar College showing an address at 124 Raymond Avenue, Box 12,

 Poughkeepsie, NY 12604.

        23.    Attached as Exhibit 10, is a true and correct copy of the New York Charities

 Database entry for Safe Horizon Inc. showing an address at 2 Lafayette Street, 3rd Floor, New

 York, NY 10007.

        24.    Upon information and belief, God’s Love We Deliver is New York non-profit

 organization located at 166 Avenue of the Americas, New York, NY 10013 (available at

 https://www.glwd.org/).

        25.    Attached as Exhibit 11, is a true and correct copy of the New York Charities

 Database entry for A Joyful Heart Foundation showing an address at 25 Broadway, 9th Floor,

 New York, NY 10004.




                                                4
Case 2:20-cv-00180-JLB-MRM Document 26-3 Filed 05/18/20 Page 5 of 5 PageID 249




 Additional Witnesses

        26.     Upon information and belief, David Nocenti works in New York at Union

 Settlement (available at https://unionsettlement.org/senior-staff/).

        27.     According to the New York State Unified Court System, Michael P. Joseph,

 Antron McCray’s criminal defense attorney, is currently registered to practice law in New York

 (available at http://iapps.courts.state.ny.us/attorney/captcha).

        28.     According to the New York State Unified Court System, Peter M. Rivera,

 Raymond Santana’s criminal defense attorney, is currently registered to practice law in New

 York (available at http://iapps.courts.state.ny.us/attorney/captcha).

        29.     According to the New York State Unified Court System, Colin A. Moore, Korey

 Wise’s criminal defense attorney, is currently registered to practice law in New York (available

 at http://iapps.courts.state.ny.us/attorney/captcha).

        30.     According to the New York State Unified Court System, Howard Jerome Diller,

 Kevin Richardson’s criminal defense attorney, is deceased (available at

 http://iapps.courts.state.ny.us/attorney/captcha).

        31.     According to the New York State Unified Court System, Robert P. Burns, Yusef

 Salaam’s criminal defense attorney, is deceased (available at

 http://iapps.courts.state.ny.us/attorney/captcha).


 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
 correct.



 Executed in Chicago, Illinois
 on: May 18, 2020
                                                ________________________
                                                Jacqueline A. Giannini


                                                      5
